           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

SIMMONS BANK, TRUSTEE OF THE
HEARTLAND BANK LIQUIDATING TRUST
U/1/D MARCH 8, 2018                                          PLAINTIFF

v.                       No. 4:17-cv-549-DPM

FIRST CAPITAL VICTORIA LLC;
FIRST CAPITAL JOURDANTON LLC;
FIRST CAPITAL HOBBS LLC; FIRST
CAPITAL REAL ESTATE INVESTMENTS LLC;
FIRST CAPITAL REAL ESTATE ADVISORS LP;
and SUNEET SINGAL                                        DEFENDANTS

                                ORDER
     Simmons Bank seeks attorneys' fees and costs from the judgment
debtors. Singal and the First Capital entities on the hook promised in
the loan-related documents to reimburse Heartland Bank for all costs
and expenses incurred in connection with a default on the debt,
including lawyers' fees. Ng 81-22 at 6; Ng- 81-26 at 9. Arkansas law
provides for reasonable fees to a prevailing party in a contract case, and
Simmons Bank prevailed here. ARK. CODE ANN. § 16-22-308; Baptist
Health v. Smith, 536 F.3d 869, 873 (8th Cir. 2008). The fees incurred by
Simmons Bank were at reasonable hourly rates and in a reasonable
amount, especially as trimmed in the request. The judgment debtors
do not oppose the request.     NQ 121. The Court grants the motion,
NQ 115, as modified. Under FED. R. Crv. P. 54(d)(l) and 28 U.S.C. § 1920,

the $1,590.90 deposition fee for Singal' s testimony and the $7.08 for
copies are taxable costs. The other deposition-related travel expenses

are not. Crawford Fitting Co. v. J. T. Gibbons, Inc., 482 U.S. 437,445 (1987).
But, Arkansas lawyers routinely bill clients for necessary travel; Singal
insisted on being deposed in New York; and the parties' agreements
are broad enough to cover these out-of-pocket dollars.            The Court
therefore adds them to the fee.       The Court awards Simmons Bank
reasonable attorneys' fees of $78,979.75 plus $3,094.05 in costs. Suneet
Singal, First Capital Victoria, First Capital Jourdanton, First Capital
Hobbs, and First Capital Real Estate Investments owe Simmons Bank a
total of $82,073.80 more.
     So Ordered.



                                   D.P. Marshall (r.
                                   United States District Judge




                                    -2-
